DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group I comprising claims 31-36, 72 and 82-87 in the reply filed on 05/09/2022 is acknowledged. Claims 37-49, 51, 53, 55, 57-71, 73-78 are canceled. Claims 50, 52, 54-56, 88-93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 31-36, 72 and 82-87 are present for examination.

 Priority
	Acknowledgement is made for this application which is a national stage application of PCT/GB2018/51415 filed on 05/24/2018 further claims foreign priority from GB1800867.2 filed on 01/19/2018 and GB1708288.4 filed on 05/24/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019, 06/24/2020 and 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-35, 72, 82-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and  f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
Independent claim 31 and dependent claims thereof broadly encompass "an ammonia lowering agent" without defining what is encompassed with the recitation. Thus one of skill would have to screen from unlimited number of possible  molecules to decipher an agent that lowers ammonia in a subject. However, a screening procedure for deciphering a desired agent cannot be a substitute for describing ammonia lowering agent.
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

Claim 34 encompasses a GS protein comprising a genus of amino acid sequence that can diverge by up to 50% from the GS of SEQ ID NO: 1. In addition the claim broadly encompassed any fragment that has GS activity thus functionally defined with no corresponding structures. Applicants have not reduced into practice the claimed genus of glutamine synthetases having a structure that varies by up to 50% from the glutamine synthetase of SEQ ID NO: 1 and retains activity.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 
Claim 35 recites that the ammonium scavenger is selected from a nitrogen scavenger, an ion exchange resin, ammonia absorber, an engineered microbiome…. However this recitations also encompasses a broad genus of functionally defined molecules requiring screening from a large number of molecules including those molecules yet to be discovered. One of skill would not know the genus of all the possible  molecules encompassed.
However the specification only discloses the reduction into practice of the GS of SEQ ID NO: 1 and the that can be used in the method of treating or preventing hyperammonemia which can be used in a treatment method to reduce hyperammonemia.
 Applicants have not reduced into practice a method where a genus of molecules with any structure of those having up to 50% divergence from the GS of SEQ ID NO: 1 while retaining glutamine synthetase activity for treating hyperammonemia. Claim 72 further states a GS or biologically active fragment and variant of GS without describing any structure function correlation for the active fragment and variants.
 Furthermore while the specification teaches nitrogen scavengers selected from the group consisting of those included in claim 36, it does not describe using the broad genus of all possible nitrogen scavengers with any structure including those yet to be discovered for treating hyperammonemia.
Thus one of skill in the art cannot predict which variant residues within the glutamine synthetase structure of SEQ ID NO: 1 can be varied or which nitrogen scavenger can be used in a method of treating or preventing hyperammonemia in a subject.   
Claims 83-85 encompass a GS linked to any protein, peptide, a non-protein polymer (PEG) or any affinity tag lined to the GS via a linker, chemically or via covalent bonding. However, a therapeutic protein linked to PEG can stabilize the therapeutic protein, one or skill would not know how to make and use GS linked to any protein or any peptide or any non-protein polymer such that said linked GS protein can be used for treating or preventing hyperammonemia. 
Claim 86 and 87 broadly encompass the limitation of a GS with any structure and  "any ammonia lowering agent" without defining what is encompassed with the structure of these molecules. Thus one of skill would have to screen for GS molecules that function with ammonia lowering agents with any structure to decipher the GS structure that functions with the agent that lowers ammonia in a subject. However, again, a screening procedure for deciphering a desired agent cannot be a substitute for describing the desired agent with the desired activity (ammonia lowering agent).
The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of variant glutamine synthetase retain an activity and thus can be used to treat or prevent hyperammonemia in a subject or with a specific nitrogen scavenger.
Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that Applicant was in possession of a method of treating or preventing hyperammonemia in a subject.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-36, 72, 82-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIGUEL A Torres-Vega (Delivery of glutamine synthetase gene by baculovirus vectors: a proof of concept for the treatment of acute hyperammonemia. Gene Therapy (2015) 22, 58–64 published online 23 October 2014 (in IDS) or MIGUEL A TORRES-VEGA "Reduction of Hyperammonemia In Vitro and In Vivo by a Baculovirus-Delivered Glutamine Synthetase as a New Approach for the Treatment of Hepatic Encephalopathy", BLOOD REVIEWS, vol. 30, no. 5, 1 May 2013 (2013-05-01) (in IDS) in view of Nao et al ("VANCOUVER GENERAL HOSPITAL CSU, PHARMACEUTICAL SCIENCES SPECIAL ACCESS PROGRAM (SAP DRUG DATA SHEET DRUG NAME ALTERNATE NAME Sodium Phenylacetate/Sodium Benzoate, 1 July 2007 (2007-07-01) in IDS.
Claim 31 encompasses a method of treating or preventing hyperammonemia in a subject, said method comprising (a) systemically and non-orally administering a glutamine synthetase (GS) protein to said subject, (b) systemically administering an expression vector encoding GS or a biologically active fragment or variant thereof to said subject via non-intramuscular administration, or (c) systemically and non-orally administering a GS protein to said subject and administering an ammonia lowering agent.
Thus claim 31 part (a) to (c) are alternative embodiments by virtue of the OR clause in the claim. Claim 31 is drawn to a method of treating or preventing hyperammonemia in a subject by administering a glutamine synthetase (GS) encompassing systemically and non-orally (encompassed in part (a)) OR a method of  treating or preventing hyperammonemia in a subject by administering a glutamine synthetase (GS) and administering an ammonia lowering agent (encompassed in part (c)) and includes intramuscular administration.  
It is noted that "subject" encompasses mammals including rats. 
Torres-Vega et al teach the use of a vector expressing GS for treating hyperammonemia by administering said glutamine synthetase intramuscularly (i.e. in view of the application falling under the systemic administration encompassed in claim 31(a) and part (c). 
Torres-Vega et al teach that the prior art did not report  gene therapy for directly reducing the excessive circulating ammonia concentration/hyperammonemia and that they teach a method of delivering the glutamine synthetase (GS) gene to the skeletal muscle of rats with acute hyperammonemia and in the blood to reduce hyperammonemia. They teach that GS in an enzyme that utilizes ammonia for the synthesis of glutamine, thus delivering GS results in a subsequent decrease of the concentration of ammonia a toxic metabolite. They further teach that studies have shown that ammonia is metabolized in several organs besides the liver, such as the brain, kidney and muscle. It has been rationalized that increasing the removal of ammonia in skeletal muscle can ameliorate hepatic encephalopathy in patients with liver failure.  For this purpose, they used the baculovirus Bac-GS as a vector for delivery of the GS gene. For example fig. 5 of Torres-Vega teaches lowering ammonia in circulating blood of hyperammonemic rats by treatment with the baculovirus Bac-GS after intraperitoneal administration of ammonium acetate (200 mg kg–1 body weight). 
They teach that baculovirus has several advantages for gene delivery to mammalian cells because among others it is able to efficiently transduce dividing and nondividing mammalian cells in vitro and in vivo. Torres-Vega also teaches the use of ammonia lowering agents such as Rifaximin and non-absorbable disaccharides such as lactulose for treating hepatic encephalopathy that results from hyperammonemia. Furthermore, they teach that the baculovirus Bac-GS is a promising gene therapy for controlling hyperammonemia in patients with liver dysfunction or urea cycle disorder (UCD). Note that the GS from rat is at least 50% identical to the GS of SEQ ID NO: 1.
While Torres-Vega  teach that GS has been successfully employed for treating hyperammonemia they do not teach the use of phenylacetate as encompassed in claim 35. 
However, at the time of the instant disclosure, systemic administration of sodium phenylacetate, a nitrogen scavenger that reduces hyperammonemia was disclosed by Nao et al.
Therefore it would have been obvious to combine the teaching of Torres-Vega and Nao et al for treating or preventing hyperammonemia with a reasonable expectation of success. Furthermore a person of ordinary skill in the art would have been motivated to combine the teachings Torres-Vega and Nao, for a synergistic effect for treating or preventing hyperammonemia.
Claim 82 states that the GS protein is administered in the form of a pharmaceutical composition or parenteral nutrition supplement. However,  it would have been obvious for a person of ordinary skill in the art to formulate the Bac-GS vector in the form of a pharmaceutical formulation in view of delivering the same in a subject.
	Claims 83-85 encompass linking a non-peptide such as PEG to the GS. However linking PEG to therapeutic protein to stabilize the therapeutic protein was routine and well known at the time of the instant disclosure. 
Claim 86 is drawn where the method comprises parenteral or subcutaneous administration to the subject. However parenteral administration can be any type of administration except gastrointestinal thus the method encompasses the intramuscular administration of Torres-Vega.  Claim 87 is drawn to a method wherein the GS protein is provided as a preparation comprising multimeric forms of the protein or the GS protein is provided in monomeric form.
However, Torres-Vega teaches that baculovirus possesses a large genome with high capacity for insertion of one or multiple foreign genes and regulatory elements thus one of ordinary skill can provide a multimeric copy of the GS protein for increased expression of the GS protein.
Therefore at the time of the instant disclosure claim 31-35, 72 and 82-87 would have been prima facie obvious to the person of ordinary skill in the art.  


Claims 31-36, 72, 82, 86-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016085887 A1 (RAJIV) in view of MIGUEL A Torres-Vega (Delivery of glutamine synthetase gene by baculovirus vectors: a proof of concept for the treatment of acute hyperammonemia. Gene Therapy (2015) 22, 58–64 published online 23 October 2014 or MIGUEL A TORRES-VEGA "Reduction of Hyperammonemia In Vitro and In Vivo by a Baculovirus-Delivered Glutamine Synthetase as a New Approach for the Treatment of Hepatic Encephalopathy", BLOOD REVIEWS, vol. 30, no. 5, 1 May 2013 (2013-05-01).
Claim 31 encompasses a method of treating or preventing hyperammonemia in a subject, said method comprising (a) systemically and non-orally administering a glutamine synthetase (GS) protein to said subject, (b) systemically administering an expression vector encoding GS or a biologically active fragment or variant thereof to said subject via non-intramuscular administration, or (c) systemically and non-orally administering a GS protein to said subject and administering an ammonia lowering agent. 
The teachings of Torres-Vega are discussed above.
Paragraph [0005] of Rajiv et al teaches a method of treating a disease associated with hepatic stellate cell (HSC) activation, wherein the method comprises performing an ammonia-lowering therapy on a subject in need thereof to delay the onset or progression of a disease associated with HSC activation by performing an ammonia-lowering therapy by administering an ammonia-lowering agent to the subject. They further teach that the disease associated with HSC activation is non-alcoholic fatty liver disease (NAFLD), liver cancer, a fibrotic condition such liver fibrosis. Rajiv et al teach a method of preventing non-alcoholic fatty liver disease (NAFLD), wherein the method comprises performing an ammonia-lowering therapy on a subject in need thereof by administering an ammonia-lowering agent comprising, a magnesium phosphate product (MGP), glycerol phenylbutyrate (GPB), sodium phenylacetate, sodium phenylbutyrate (NaPBA), glutamine, sodium benzoate, L- arabinose, a laxative, an antibiotic, ornithine in combination with at least one of phenylacetate and phenylbutyrate, or any combination thereof (see also claims of Rajiv et al). In some embodiments, the ammonia-lowering agent is, or comprises, ornithine in combination with at least one of phenylacetate and phenylbutyrate.
[0036] of Rajiv et al teaches that the ammonia lowering agent can be, or comprises, one or more antibiotics. For example, the ammonia lowering agent can be administered by the oral route to allow the antibiotic(s) to act in the gastrointestinal tract. where the antibiotic(s) can reduce ammonia-producing bacteria from the intestine to reduce the ammonia level in the subject. Non-limiting examples of the antibiotics include neomycin, vancomycin and rifaximin (Xifaxan). They further teach that the ammonia-lowering agents can be present, for example, in a pharmaceutical composition, a nutraceutical composition, a probiotic composition, or any combination thereof.
Rajiv et al teach the treatment and/or prevention of diseases associated with hepatic stellate cell (HSC) activation using ammonia-lowering therapies. Paragraph [0039] of Rajiv et al teaches that the ammonia-lowering therapy can be, or comprise, gene therapy to correct gene defects that contribute to hyperammonemia in the subject. For example, hyperammonemia can be caused by defects in genes encoding enzymes involved in the urea cycle (UCD).
They teach that hyperammonemia can be caused by defects in cystathionin beta synthase (CBS) gene and glutamine synthetase gene. 
They teach that gene therapy can be performed using methods known in the art such as recombinant viral vectors (e.g., adeno-associated viral vectors and baculovirus vectors) to deliver the missing gene(s) to the subject to reduce the ammonia level in the subject. Rajiv et al refer to Torres-Vega et al. Gene Therapy (2015) 22, 58–64 (see reference above) for delivering the missing gene. 
They further teach that AAV vectors comprising the intact glutamine synthetase gene can be administered into a subject in need thereof to reduce the ammonia level in the subject. 
	Rajiv further teaches that, the ammonia-lowering agent is, or comprises, 
separate pharmaceutically acceptable salts of ornithine and at least one of phenylacetate and phenylbutyrate that can be administered to the subject. In some embodiments, at least one of phenylacetate and phenylbutyrate is administered as a sodium phenylacetate or sodium phenylbutyrate. In some embodiments, the ornithine is administered as a free monomeric amino acid or physiologically acceptable salt thereof. In some embodiments, the ornithine and phenylacetate is administered as ornithine phenylacetate.
	Rajiv et al teaches that in some embodiments, the administration is oral, intravenous, intraperitoneal, intragastric, or intravascular administration or intravenous administration. In some embodiments, the administration is oral administration.
	The ammonia- lowering agents can be present, for example, in a pharmaceutical composition, a nutraceutical composition, a probiotic composition, or any combination thereof. 
	They teach that in some embodiments, AAV vectors comprising the intact glutamine synthetase gene are administered into a subject in need thereof to reduce the ammonia level in the subject. 
	Rajiv does not specifically teach using a combination of glutamine synthetase and phenylacetate, phenylbutyrate  etc. per se for a method of treating or preventing hyperammonemia. 
	However, the use of systemic administration of sodium phenylacetate, known as nitrogen scavenger thus to reduce hyperammonemia for the claimed purpose was disclosed by Torres-Vega et al as suggested by Rajiv et al (see paragraph [0039]). 
	Claims 83-85 encompass linking a non-peptide such as PEG to the GS. However linking PEG to therapeutic protein would have been obvious as PEG is known to stabilize therapeutic proteins delivered to a subject. 
	Therefore a person of ordinary skill would have been apprised to use a glutamine synthetase in combination with  phenylacetate, phenylbutyrate  to synergistically reduce hyperammonemia. Therefore, at the time of the instant disclosure claims 31-36, 72, 82-87 would have been prima facie obvious to one of ordinary skill in the art. 

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	May 18, 2022